Case 1:16-cr-00265-LMB Document 267 Filed 07/14/20 Page 1 of 1 PageID# 4803


                                                             FILED: July 14, 2020

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                              ___________________

                                    No. 19-4504
                              (1:16-cr-00265-LMB-1)
                              ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

NICHOLAS YOUNG

              Defendant - Appellant

                              ___________________

                                   ORDER
                              ___________________

      The court denies the petition for rehearing and rehearing en banc. No judge

requested a poll under Fed. R. App. P. 35 on the petition for rehearing en banc.

      Entered at the direction of the panel: Judge Agee, Judge Keenan, and Judge

Richardson.

                                             For the Court

                                             /s/ Patricia S. Connor, Clerk
